DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 (f)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
As to claim 15, the “first sampling unit” is considered to read on a processor with a program stored thereon to execute the respective function ([0169]).
As to claim 15, the “parameter acquiring unit” is considered to read on a processor with a program stored thereon to execute the respective function ([0169]).
As to claim 15, the “window adjustment unit” is considered to read on a processor with a program stored thereon to execute the respective function ([0169]).
As to claim 15, the “second sampling unit” is considered to read on a processor with a program stored thereon to execute the respective function ([0169]).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al., “Tube Convolutional Neural Network (T-CNN) for Action Detection in Videos” (Hou).
Regarding claim 1, Hou teaches a video sampling method (sampling clips from an input video) (p. 5822; Abstract), comprising: 
sampling a video (sampling from an input image) (p. 5822; Abstract and Figure 1) based on a sampling window (based on an equal length clip) (p. 5822; Abstract and Figure 1) to obtain a current sequence of sampled images (to obtain a sequence of frames in the clip) (p. 5822; Figure 1 and p. 5825; Section 4.1, 1st paragraph); 
acquiring action parameters (each bounding box is associated with an “actionness” score, which measures the probability that the content in the box corresponds to a valid action) (p. 5825; right column, 1st paragraph) corresponding to the current sequence of sampled images (wherein each bounding box corresponds to a frame within the video clip) (p. 5825; Section 4.1); 
adjusting the sampling window according to the action parameters (generating tube proposals, which include the 8 frames, and if the action is larger than one tube, linking the tubes based on actionness and overlap scores; thus generating a larger sampling window) (pages 5825-5826; Section 4.2); and 
sampling the video based on the adjusted sampling window (after linking tube proposals, a set of linked tube proposal sequences which represent potential action instances are obtained from the video) (p. 5826; Section 4.3).  

Regarding claim 2, Hou teaches wherein the action parameters comprise a probability that an action is contained (each bounding box is associated with an “actionness” score, which measures the probability that the content in the box corresponds to a valid action) (p. 5825; right column, 1st paragraph) in the current sequence of sampled images (wherein each bounding box corresponds to a frame within the video clip) (p. 5825; Section 4.1), and a completeness of the action (and an overlap score that determines the linked tube proposals can encapsulate the action and at the same time have temporal consistency) (pages 5825-5826; Section 4.2).  

Regarding claim 5, Hou teaches wherein the adjusting of the sampling window (generating tube proposals, which include the 8 frames, and if the action is larger than one tube, linking the tubes based on actionness and overlap scores; thus generating a larger sampling window) (pages 5825-5826; Section 4.2) comprises: calculating a change value in a size of the sampling window and a shifted position of the sampling window according to the action parameters (linking the tubes based on actionness and overlap scores; thus generating a larger sampling window which can also be shifted/sliding down the video) (pages 5825-5826; Section 4.2); and adjusting the sampling window based on the change value and the shifted position (adjusting the sampling window based on the new size of the tube proposals; which are also shifted/slide to encapsulate the action) (pages 5825-5826; Section 4.2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al., “Tube Convolutional Neural Network (T-CNN) for Action Detection in Videos” (Hou), and further in view of Zheng et al., US 2020/0205697 A1 (Zheng).
Regarding claim 3, Hou teaches wherein the acquiring of the action parameters (each bounding box is associated with an “actionness” score, which measures the probability that the content in the box corresponds to a valid action) (p. 5825; right column, 1st paragraph) comprises: performing feature recognition (classifying the linked tube proposal sequences) (p. 5826; Section 4.3, and p. 5829; Figure 6) on the feature to obtain the action parameters (each bounding box is associated with an “actionness” score, which measures the probability that the content in the box corresponds to a valid action) (p. 5825; right column, 1st paragraph).  
However, Hou does not explicitly teach “performing feature extraction on the current sequence of sampled images to obtain a feature of the current sequence of sampled images”.
Zheng teaches a system that generates a sequence of action labels for a sequence of video frames (Abstract); wherein performing feature extraction on the current sequence of sampled images to obtain a feature of the current sequence of sampled images (wherein gait-feature extraction extracts gait-related features for the detected person from a subset of video frames) ([0168]); and performing feature recognition on the feature to obtain the action parameters (performing action recognition to obtain an action label) ([0166-0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hou to include feature extraction since it can improve action detection accuracies and reliabilities (Zheng; [0176]).

Regarding claim 4, Hou teaches wherein the action parameters comprise a probability of that an action is contained in the current sequence of sampled images (each bounding box is associated with an “actionness” score, which measures the probability that the content in the box corresponds to a valid action) (p. 5825; right column, 1st paragraph), and a completeness of the action (and an overlap score that determines the linked tube proposals can encapsulate the action and at the same time have temporal consistency) (pages 5825-5826; Section 4.2), and wherein the performing of the feature recognition (classifying the linked tube proposal sequences) (p. 5826; Section 4.3, and p. 5829; Figure 6) comprises: 41performing action recognition on the feature to obtain the probability (classifying the linked tube proposal sequences along with a probability of being correct) (p. 5826; Section 4.3, and p. 5829; Figure 6); and performing action completeness degree recognition on the feature to obtain the completeness (and an overlap score that determines the linked tube proposals can encapsulate the action and at the same time have temporal consistency) (pages 5825-5826; Section 4.2).  

Regarding claim 15, Hou teaches: sampling a video (sampling from an input image) (p. 5822; Abstract and Figure 1) based on a sampling window (based on an equal length clip) (p. 5822; Abstract and Figure 1) to obtain a current sequence of sampled images (to obtain a sequence of frames in the clip) (p. 5822; Figure 1 and p. 5825; Section 4.1, 1st paragraph); acquiring action parameters (each bounding box is associated with an “actionness” score, which measures the probability that the content in the box corresponds to a valid action) (p. 5825; right column, 1st paragraph) corresponding to the current sequence of sampled images (wherein each bounding box corresponds to a frame within the video clip) (p. 5825; Section 4.1); adjusting the sampling window according to the action parameters (generating tube proposals, which include the 8 frames, and if the action is larger than one tube, linking the tubes based on actionness and overlap scores; thus generating a larger sampling window) (pages 5825-5826; Section 4.2) in order to sample the video based on the adjusted sampling window (after linking tube proposals, a set of linked tube proposal sequences which represent potential action instances are obtained from the video) (p. 5826; Section 4.3); and sampling the video based on the adjusted sampling window (after linking tube proposals, a set of linked tube proposal sequences which represent potential action instances are obtained from the video) (p. 5826; Section 4.3).  
However, Hou does not explicitly teach “a video sampling apparatus, comprising: a memory; and at least one processor coupled to the memory”, “a first sampling unit”, “a parameter acquiring unit”, “a window adjustment unit” or “a second sampling unit”.
Zheng teaches a system that generates a sequence of action labels for a sequence of video frames (Abstract); a video sampling apparatus (detection system 100 with camera 102 to capture video images 104) (Fig. 1; [0042-0043]), comprising: a memory (one or more memories) ([0044]); and at least one processor coupled to the memory (one or more processors for executing the instructions from the one or more memories) ([0044]), a first sampling unit (one or more processors) ([0044]), a parameter acquiring unit (one or more processors) ([0044]), a window adjustment unit (one or more processors) ([0044]), and a second sampling unit (one or more processors) ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Hou’s inventive concept has to be run on a computer/processor for the functions of the invention to work, and thus it would be obvious to use the apparatus of Zheng (camera and device with processors) since it has the ability to significantly speed up the execution of the functions (Zheng; [0087]).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hou et al., “Tube Convolutional Neural Network (T-CNN) for Action Detection in Videos” (Hou).
Regarding claim 14, Hou teaches wherein the shifted position of the sampling window corresponds to the sampling window (adjusting the sampling window based on the new size of the tube proposals; which are also shifted/slide to encapsulate the action) (pages 5825-5826; Section 4.2).  
However, Hou does not explicitly teach acquiring “a starting point” of a video clip containing a specified action”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since Hou teaches taking all the frames of a specified action (linked as a tube) that the sequence of frames would obviously have a start and a finish for that specified action (pages 5825-5826; Sections 4.2 and 4.3 and p. 5829; Figure 6).

Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art Yang et al., US 2019/0102908 A1 (Yang) teaches: iterative prediction systems and methods for the task of action detection process an inputted sequence of video frames to generate an output of both action tubes and respective action labels (Abstract); and wherein termination criteria may be one or more of the action classifications associated with an anchor tube exceeding a threshold probability ([0042]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov